 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 294Eugene Iovine, Inc. and Local Union No.3, Interna-tional Brotherhood of Electrical Workers, AFLŒCIO. Case 29ŒCAŒ20057 April 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On March 10, 1998, Administrative Law Judge Mi-chael A. Marcionese issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. We agree, for the reasons set forth by the judge, that the Respondent™s unilateral reduction of the employees™ hours of work violated Section 8(a)(5) and (1) of the Act. Our dissenting colleague™s contention that the Respon-dent had the right, or even the obligation, to continue its ﬁpast practiceﬂ is both factually and legally incorrect. First, as the judge noted, the Respondent failed to estab-lish by record evidence both the specific circumstances surrounding the reduction of hours in May and June, 1996, and those surrounding reductions in hours in prior years. Thus, the judge correctly found that the Respon-dent failed to establish a past practice and further failed to establish that its 1996 reduction of hours was consis-tent with its conduct in prior years.                                                                                                                       1  In its brief in support of exceptions, the Respondent contends, in-ter alia, that the Board™s decision in American Diamond Tool, Inc., 306 NLRB 570 (1992), supports its defense that the Union waived its right to bargain over the Respondent™s unilateral reduction of the employees™ hours of work. We find no merit in this contention.   In American Diamond, the Board found that the union waived its right to bargain over the respondent™s unilateral layoffs based on the following factors: the union had actual notice of the layoffs shortly after they occurred; the union had an opportunity to bargain about the layoffs at numerous bargaining sessions; the respondent engaged in good-faith bargaining; the parties reached agreement on a proposal that would have permitted the respondent unilaterally to lay off employees by inverse seniority; and the unilateral layoffs did not necessarily taint the bargaining. The Board concluded that these factors collectively presented a situation in which the union ﬁhad an opportunity to request bargaining about unilateral layoffs by the Respondent, failed without excuse to do so, and expressly signaled its willingness to permit such conduct in the future.ﬂ The Board emphasized that its waiver finding was not based on any one factor ﬁstanding alone.ﬂ   Here, in contrast, it is undisputed that the Union had no notice of, nor opportunity to bargain over, the reduction of hours before it oc-curred. Further, there is no evidence that there were subsequent bar-gaining sessions at which the Union had an opportunity to bargain over the reduction of hours, that the Respondent engaged in good-faith nego-tiations, or that the parties in fact bargained over the issue of the reduc-tion of hours at subsequent bargaining sessions. In these circumstances, unlike American Diamond, we do not find that the Union waived its right to bargain over the Respondent™s unilateral action. Secondly, the Respondent™s decision to reduce em-ployee hours admittedly involved management discre-tion. In this regard, the Respondent placed into evidence an affidavit of Patrick Bellantoni, a consultant of the United Electrical Contractors Association, of which the Respondent is a member. In explaining why its employer members generally reduced hours rather than lay off em-ployees, Bellantoni stated:  The reduced hours may be the result of a slow down in the work on a particular job which frequently happened during the holiday seasons, or the contractor may be in between jobs. Many of these contractors had public works jobs which may be shut down temporarily be-cause of approvals needed on these types of jobs. When jobs were shut down, the employees may perform dif-ferent work on the job sites, or the employees go to other job sites, working reduced hours. Other reasons for reduction of hours could be shipments of needed materials were not yet delivered, or having to wait for other trades to finish their work. Also there may be re-ductions in hours caused if employees were transferred temporarily into job sites where there were slowdowns or shutdowns.  As the judge found, under Bellantoni™s explanation, there was no ﬁreasonable certaintyﬂ as to the timing and criteria for a reduction in employee hours; rather, the employer™s discretion to decide whether to reduce employee hours ﬁap-pears to be unlimited.ﬂ The Board and the courts have consistently held that such discretionary acts are, as stated by the judge, ﬁpre-cisely the type of action over which an employer must bargain with a newly-certified Union.ﬂ  See NLRB v. Katz, 369 U.S. 736, 746 (1962) (employer must bargain with union over merit increases which were ﬁin no sense automatic, but were informed by a large measure of dis-cretionﬂ); Garment Workers Local 512 v. NLRB (Felbro, Inc.), 795 F.2d 705, 711 (9th Cir. 1986) (employer must bargain with the union over economic layoff, which is ﬁinherently discretionary, involving subjective judgments of timing, future business, productivity and reallocation of workﬂ); NLRB v. Allis-Chalmers Corp., 601 F.2d 870, 875Œ876 (5th Cir. 1979) (employer must bargain over wage increase which did not result from ﬁpurely auto-maticﬂ policy and was not pursuant to ﬁdefinite guide-linesﬂ); Adair Standish Corp., 292 NLRB 890 fn. 1 (1989), enfd. in relevant part 912 F.2d 854 (6th Cir. 1990) (despite past practice of instituting economic lay-offs, employer, because of newly certified union, could no longer continue unilaterally to exercise its discretion with respect to layoffs). Accordingly, we find that the Respondent violated Section 8(a)(5) and (1) by unilater-ally reducing employee hours.2  2 Our dissenting colleague incorrectly shifts the burden to the Gen-eral Counsel to establish that the reduction of hours in 1996 was under 328 NLRB No. 39  EUGENE IOVINE, INC. 295ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Eugene Iovine, Inc., Farm-
ingdale, New York, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order. 
 MEMBER HURTGEN
, dissenting. 
I do not agree that Respondent™s action of reducing 
hours was unlawful under Section 8(a)(5). 
Respondent™s past practice included the practice of re-
ducing employee hours (rather than laying off employ-
ees) whenever the amount of work was temporarily 
down.  Of course, as my colleagues point out, there could 
be a multitude of reasons for the quantity of work being 
temporarily down.  But, the 
past practice of reducing 
hours in this situation (rather than laying off) is the same, 
irrespective of the reason 
for the downturn of work. 
Further, the fact that this 
past practice occurred under a 
predecessor union does not detract from the proposition 
that it was the past practice. 
 Accordingly, when the cur-
rent Union became the representative, Respondent had 
the right (indeed the obligation) to continue that past 
practice until reaching a contrary agreement or a good-
faith impasse with the Union. 
My colleagues rely upon 
Aaron Bros. v. NLRB
, 661 
F.2d 750 (9
TH Cir. 1981).  The case offers them no sup-
port.  If the General Counsel establishes 
a change
 in wages, that will establish a prima facie case, and the bur-
den will then shift to the employer to show that there was 
a past practice of making such changes.  However, in the 
instant case, the General Counsel has not shown a 
change, i.e., he has not shown that the instant decision to 
reduce hours was different from prior decisions to do so.  
By way of contrast, if the General Counsel had shown 
that the employer™s past 
practice was to reduce hours 
when work was down, and th
at the employer then took 
the more draconian step of laying off when work was 
down, that would show a change and would likely be 
violative.  However, as noted above, the Respondent here 
followed the past practice of 
reducing hours when work 
was down.  Since the General Counsel has not shown a 
change, he has not shown a violation. 
 Kathy Drew King, Esq
., for the General Counsel.
  Steven S. Goodman, Esq
. and Aryn J. Sobo, Esq., 
for the Re-
spondent. Victor McElroen, Business Representative, 
for the Charging 
Party.
                                                                                             
                                                           
circumstances different from those of past years. The Respondent 
raised its alleged past practice as an affirmative defense, and the burden 
is therefore on the Respondent to establish such defense. See 
Aaron 
Bros. Co. v. NLRB,
 661 F.2d 750, 753 (9th Cir. 1981) (ﬁThe burden of 
proving that a wage increase falls within the longstanding practice 
exception [to 
Katz]
 is upon the employerﬂ). 
DECISION STATEMENT OF THE 
CASE MICHAEL A. M
ARCIONESE, Administrative Law Judge. This 
case was heard in Brooklyn, New York, on January 26, 1998. 
The charge was filed by Local Union No. 3, International 
Brotherhood of Electrical Worker
s, AFL-CIO (the Union), on 
June 11, 1996, and amended on November 14, 1996. The com-
plaint was issued January 15, 
1997, and amended September 4, 
1997, alleging that Eugene Iovi
ne, Inc. (the Respondent) vio-

lated Section 8(a)(1) and (5) of the Act by unilaterally reducing 
the hours of work of employees in the bargaining unit repre-
sented by the Union during a period of time in May and June 
1996.1  The Respondent, by its answer to the amended com-
plaint filed September 12, 1997, 
denied violating the Act as 
alleged in the complaint. 
At the hearing, the parties stipulated to the facts and waived 
the taking of testimony. In ad
dition, Respondent offered into 
evidence, by stipulation, an affidavit from Patrick Bellantoni, 

identified as the former president of Local 363, Teamsters, 
(Local 363), which it relies upon for its defense. 
On the entire record, and after considering the briefs filed by 
the General Counsel and the Respondent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a New York corporation, with its principal 
office and place of business in Farmingdale, New York, pro-
vides electrical contracting services to other business firms and governmental entities.  The Respondent annually performs 
services valued in excess of $50,000 for various enterprises and 
governmental entities located in the State of New York which 
enterprises are directly engaged in interstate commerce as de-
fined in the Act.  The Respondent admits and I find that it is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 On February 23,1993, the Board certified the Charging Party 
Union as the exclusive collectiveŒbargaining representative of a 
multiemployer unit of employees employed by members of the 
United Electrical Contractors 
Association, a/k/a United Con-
struction Contractors Association (the UECA).
2 Respondent has 
admitted in its answer to  the 
complaint that the unit is appro-
priate, that the Union is, and has been since February 23, 1993, 

the 9(a) representative of the unit, that Respondent is a member 
of the UECA, and that it is obligated to have the UECA repre-
sent it in negotiating and admin
istering collective-bargaining 
agreements with the Union.   
On October 29, 1993, the Board ordered the UECA to bar-
gain with the Union, upon requ
est, concerning the terms and 
conditions of employment of employees in the unit.
3 The 
 1 All dates are in 1996 unless otherwise indicated. 
2 The unit consists of all electrician
s, electrical maintenance mechan-
ics, helpers, apprentices, and trainees employed in the electrical field 
employed by the employer-members of the UECA, but excluding all 
office clerical employees, guards, and supervisors as defined in the Act.  
3 United Electrical Contractors Assn
., 312 NLRB 1118 (1993). The 
UECA had refused to bargain with 
the Union in order to attack the validity of the certification on the basi
s of its objections to the election. 
Those objections had been overruled in Case 9ŒRCŒ7191. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 296Board's Order was enforced by the Court of Appeals on Sep-
tember 2,1994. There is no dispute that the UECA and the Un-
ion have been engaged in negotiations for a collectiveŒ
bargaining agreement since October 1994. 
The parties stipulated that, for 
an as yet undetermined period 
of time beginning in May and 
ending in June, the Respondent 
reduced the working hours of its employees in the unit by 1 day 

a week, i.e., from 35 to 28 hours a week.
4 Respondent con-cedes, in the stipulation that it di
d so without prior notice to the 
Union and without affording the Union an opportunity to bar-
gain regarding this change. 
The parties further stipulated 
that the Respondent, which has 
been in business since 1965, had a collective-bargaining rela-
tionship with Local 363 from 1969 through 1992. The parties 
further stipulated that Local 363 was the representative of the 
same group of employees now represented by the Charging 
Party Union. Eugene Iovine, Re
spondent's president, is admit-
ted to be an agent of Respondent w
ithin the meaning 
of the Act.   
Bellantoni is currently a consul
tant for the UECA and previ-ously served as an officer of 
Local 363 for several years, until 
1994. In his affidavit, which is
 undated, Bellantoni states: 
 It was a common practice among Iovine and other 
electrical contractors whose employees were represented 

by Local 363 to reduce hours of their employees rather 
than to lay them off completely for a period of time. Many 
of the employees employed by the contractors, including 
Iovine, worked for their respective employers for 15 to 20 
years. The reduced hours may be
 the result of a slow down 
in the work on a particular job which frequently happened 
during the holiday seasons, or th
e contractor may be in be-
tween jobs. Many of these 
contractors had public works 
jobs which may be shut down temporarily because of ap-
provals needed on these types of jobs. When jobs were 
shut down, the employees may 
perform different work on 
the jobsites, or the employees 
go to other jobsites, working reduced hours. Other reasons for reduction of hours could 
be shipments of needed materials were not yet delivered, 
or having to wait for other trades to finish their work. Also 

there may be reductions in 
hours caused if employees were 
transferred temporarily into job sites where there were 

slowdowns 20 or shutdowns. Normally the Union was not 
notified by an employer of its reduction in hours or the 
work; the Union was only notified if an individual em-
ployee had a complaint concerning the reduction. 
These reduction in hours as I have described rather 
than a layoff was a common practice in the industry for up 
to a month or 2. The employees would rather work re-
duced hours and get benefits instated of getting a layoff, 
and the contractors would have the crews available to 
work (sic). As a representative of Local 363, I was aware 
of and accepted this as a co
mmon practice in the industry.
5                                                            
                                                           
4 The parties have agreed that the 
exact dates that the change was in 
effect and the identity of employees 
affected may be left for determina-
tion in a subsequent compliance proceeding, should that be necessary. 
5 Because Bellantoni did not testify,
 subject to cross-examination, I 
cannot make a credibility resolution regarding the assertions in his 
affidavit.  I have nevertheless assu
med, for purposes of deciding this 
case, that the statements contained in the affidavit are true. 
There is no evidence in this record concerning the circum-
stances surrounding, or the reasons for, the reduction in hours which occurred in May and June.
6 The sole issue in this case is
 whether Respondent's unilateral 
change in unit employees' work hours, which occurred in the 
midst of collective-bargaining negotiations, was unlawful. Re-
spondent argues that a different 
standard should apply to em-
ployer actions affecting employ
ees in the construction industry 
because of the unique features of that industry; that Respondent 
was privileged to act unilaterally in this case because of a past 
practice with the predecessor Union; and that the Charging 

Party waived its right to bargai
n regarding the changes at issue 
here because it took no action in 
response to the change in em-
ployees' hours, other than filing the instant charge. 
It is well settled that, once a majority of the employees in an 
appropriate unit select a union 
to represent them, their em-
ployer is obligated to bargain with that union regarding the 

employees' wages, hours, and te
rms and conditions of employ-
ment and may not unila
terally alter those terms. This is true 
even with respect to layoffs and changes in employees' work 
schedules over which the employer previously exercised unlim-
ited discretion. 
Adair Standish Corp
., 292 NLRB 890 fn.1 
(1989), enfd. 912 F.2d 854 (6th Cir. 1990). Accord: 
NLRB v. 
Advertisers Mfg. Co
., 823 F.2d 1086, 1090 (7th Cir. 1987). As 
the Court of Appeals noted in the latter case, such changes are 
not a matter of management pr
erogative, but are mandatory 
subjects of bargaining and, until 
there is an agreement setting 
forth the procedures for making such changes, a company that 
wants to lay-off employees, change their method of pay, or 
alter their work schedule, must bargain over the matter with the 
Union. See also 
Carpenters Local 1031,
 321 NLRB 30, 31 
(1996); and Sheraton Hotel Waterbury
, 312 NLRB 304, 307 (1993), in which the Board held 
specifically that changes in 
employees' hours of work are mandatory subjects of bargain-

ing. The Respondent argues that, because it had a practice of uni-
laterally reducing employees' hours when work was slow, or 

there was a delay in delivery of materials, or a job was halted 
temporarily, it was free to continue to act unilaterally notwith-
standing the employees' selection of the Charging Party to rep-
resent them.  The Respondent argues that the fact that this prac-
tice was with the knowledge and 
acquiescence of the employ-
ees' prior bargaining representative, provided a further license 
to ignore the Charging Party. Th
is argument has been rejected 
by the Board and the courts in 
Adair Standish Corp., supra, and 
Porta-King Building Systems v. NLRB
, 14 F.3d 1258, 1261 (8th Cir. 1994). In the latter case, 
the past practice argument was 
rejected even though the same union had acquiesced in the 
practice while representing many of the same employees at the 
employer's prior location. 
The cases relied upon by the Respondent are distinguishable. 
In Advertisers Mfg. Co
., supra, the administrative law judge 
found numerous unlawful unilateral changes, but dismissed an 
allegation that Respondent uni
laterally reduced employees' 
 6 In its brief, Respondent cites many facts which are not in evidence, 
in particular, ﬁfactsﬂ regarding the caus
es of delays and lack of work in 
the construction industry generally and the need for Respondent to 
reduce hours in 1996. I can make no findings based on evidence which 
is not in the record. 
 EUGENE IOVINE, INC. 297hours in 1981.7 The judge relied on the uncontroverted evi-
dence that the only basis for the reduction of hours was lack of 
work and that this was consiste
nt with a practice of reducing 
employees' hours only due to a lack of work
. Adair Mfg. Co., 280 NLRB at 1197. The Board adopt
ed the administrative law 
judge's findings regarding this
 allegation without comment. 
Because the Board was silent regarding the judge's dismissal of 
the unilateral change allegation, it is unclear whether any ex-
ceptions were filed to the portion of the judge's decision relied 
upon by Respondent. The Court of Appeals decision enforcing 
the Board's order is also silent as to this allegation. As noted 
above, the Court did reaffirm the 
principal that an employer is 
not free to act unilaterally rega
rding terms and conditions of 
employment in the face of a newly certified Union. In 
Mathe-
son Fast Freight, Inc., 297 NLRB 63 (1989), the Board adopted 
pro forma the administrative law 
judge's finding that the em-
ployer's unilateral change in employees' start times did not 
violate the Act because no exceptions had been filed to that 
finding. Thus, in neither of these cases has the Board approved 
of conduct similar to the Respondent's conduct here. Moreover, 
in light of the Board's rejection of a past practice defense in 
Adair Standish, supra, and 
Porta-King
 Building Systems
, supra, it is unlikely the Board would reach the same conclusion as the 

administrative law judges did in those cases relied upon by the 
Respondent. In Kal-Die Casting Corp.
, 221 NLRB 1068 (1975), the 
Board did expressly agree with the administrative law judge 
that the employer's ﬁpostelection but Recertification activity 
concerning routine production scheduling and adjustments 
relating to diminishing availabl
e hours of workﬂ did not violate 
Section 8(a)(5). The Board noted the absence of evidence that 

the employer's activity after the election varied from its past 
practice or that the Union broached these issues with the em-
ployer at any time. The evidence of record in this case does not 
permit a finding that the  Respo
ndent's reduction in employees' 
hours in 1996 was consistent with any past practice, even if one 
existed. As noted above, there is
 no evidence in the record re-
garding the reason for the reduction in hours in 1996. Thus, 
even assuming Bellantoni's affidavit sufficient to establish the 
existence of a past practice, Respondent has not proved that its 
actions in 1996 were consis
tent with that practice. 
I find further that Bellantoni's
 afffidavit, which is uncontra-
dicted, does not establish the existence of a practice which 
would permit Respondent to act unilaterally. In order to find 
that a past practice has become 
a term or condition of employ-
ment, the Board generally requires that the practice be satisfac-
torily established by practice or custom. See 
Exxon Shipping 
Co., 291 NLRB 489, 493 (1988), and cases cited therein. In 
some cases, such as those involving payments of bonuses or 
merit increases, the Board has required that there be some rea-

sonable certainty as to timing and criteria for the employer's 
action. See 
Daily News of Los Angeles v. NLRB, 73 F.3d 406 
(D.C. Cir. 1996). In the presen
t case, there is no established 
criteria upon which to determ
ine when or if an em-
ployer-member of the UECA will reduce employees' hours. 
Thus, Bellantoni in his affidavi
t cites a number of events which 
might cause a reduction of hours a
nd states that when, for ex-
ample, a job is shut down, ﬁt
he employees may perform differ-
                                                          
 7 The judge did find that the reduction in hours of employees in one 
department was unlawful because th
e evidence did not show that this 
change was consistent with past practice. 
ent work on the job sites, or the 
employees go to other job sites, 
working reduced hours.ﬂ  The employer™s discretion under this 

alleged practice appears to be 
unlimited. Such unlimited discre-
tion is not a ﬁpracticeﬂ which ha
s evolved into a term or condi-
tion of employment. Rather, as
 with the layoffs and other 
changes found unlawful in 
Adair Standish, supra, and 
Porta-King Building Systems, supra, it is precisely the type of 
action over which an employer mu
st bargain with a newlycerti-
fied Union. 
The Respondent argues that it should be permitted to act uni-
laterally to reduce its employees™ hours of work because of the 
unique nature of the construc
tion industry and the need for 
flexibility to respond to interrup
tions in the flow of work. Be-
cause the Board has not yet held that a construction industry 
employer has a lesser obligation than other employers to notify 
and bargain with unions representing its employees before 
changing their wages, hours and working conditions, I decline 
to accept Respondent's invitation
 to make new law. However, I 
note that the Board has already addressed the concerns raised 

by the Respondent in the context of the duty to bargain during 
negotiations for a first contract
, precisely the situation here. 
In R.B.E. Electronics of S.D
., 320 NLRB 80 (1995), the 
Board held that where, during contract negotiations, an em-
ployer is confronted with an
 economic exigency compelling 
prompt action short of the type 
relieving the employer of its 
obligation to bargain entirely, the employer will satisfy its 

statutory obligation by providing the union with adequate no-
tice and an opportunity to bargain. Once it does so, the em-
ployer can act unilaterally if the union fails to act promptly to 
request bargaining or the parties reach good-faith impasse. The 
Board further held that, in such time sensitive circumstances, 
bargaining need not be protra
cted. Because the Respondent 
admits it gave no notice to the Union before reducing its em-

ployees hours, it can not rely upon this limited exception to the 
duty to refrain from unilaterall
y changing employees terms and 
conditions of employment duri
ng contract negotiations. See 
also 
Bottom Line Enterprises,
 302 NLRB 373 (1991). 
The Respondent's third line of 
defense is its 
argument that 
the Union waived its right to bargain over the change in em-

ployees' hours. The acquiescence 
of the employees' former 
bargaining representative in the employer's unilateral action in 
the past is not binding upon the newly certified union. The 
Charging Party Union is not a successor to Local 393. There is 
no continuity in the organization,
 officers, or representatives 
between the two unions. This is 
not a case involving an affilia-
tion or merger of unions. On the contrary, the employees freely 
chose to replace Local 393 with the Charging Party. As noted 

by the judge in 
Porta-King Building Systems, supra, this is a new unit with a new certification.
 What the other union did at 
another time when it represented these employees cannot be 
binding on this new unit and the labor organization the employ-
ees have chosen to represent them. 
Finally, the Respondent argues that the Union waived its 
rights by failing to act in respons
e to the change in hours. This 
argument might have some validity if there was any evidence in 
the record that the Union was on notice regarding the change 
with sufficient time to request  bargaining. See 
Mercy Hospital 
of Buffalo, 311 NLRB 869, 872 (1993); 
Kansas Education 
Assn., 275 NLRB 638 (1985).  The Respondent has admitted, 
however, that it gave no notice 
to the Union and there is no 

evidence that the Union was aware of the change before it was 
implemented.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 298Because the Respondent's unilateral reduction in its employ-
ees' hours of work had a materi
al and substantial impact on 
their wages, hours and working conditions, and because Re-
spondent has failed to establish th
at it had a right to act unilat-
erally in this regard, I find that Respondent's 1996 reduction in 
hours of unit employees violated Section 8(a)(1) and (5) of the 
Act. 
CONCLUSIONS OF 
LAW 1.  The Respondent is, and has been at all material times, an 
Employer engaged in commerce w
ithin the meaning of Section 
2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  At all times since February 23, 1993, the Union has been 
the exclusive collectiveŒbargaini
ng representative, within the 
meaning of Section 9(a) of the Act, of an appropriate unit of 
employees, including the electricians, electrical maintenance 
mechanics, helpers, apprentices, and trainees employed by the 
Respondent. 4.  By unilaterally reducing the hours of work of its unit em-
ployees from 35 to 28 hours per week during May and June, 
1996, the Respondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 

(5) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. In particular, to remedy the unlawful 
reduction of hours of unit empl
oyees, I shall recommend that 
Respondent be ordered to make
 whole any unit employees for 
losses they suffered as a result of the unlawful unilateral reduc-
tion in their work hours, with interest as computed in 
New Ho-
rizons for the Retarded
, 283 NLRB 1173 (1987). The identifi-
cation of the employees
 affected and the 
precise amounts owed 
to them will be left for determination at the compliance phase 
of this proceeding. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8 ORDER The Respondent, Eugene Iovine, Inc., Farmingdale, New 
York, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Unilaterally reducing the hours of work or otherwise al-
tering the wages, hours, and other terms and conditions of em-
ployment of its unit employees 
represented by Local Union No. 
3, International Brotherhood of Electrical Workers, AFLŒCIO without affording the Union notice and an opportunity to bar-
gain. (b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
                                                          
                                                           
8 If no exceptions are filed as provided by Sec.102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec.102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(a)  Before implementing any 
reduction in the hours of work 
or other changes affecting the 
wages, hours, and other terms 
and conditions of employment of
 unit employees, notify and, 
on request, bargain with Local Union No. 3, International 
Brotherhood of Electrical Workers, AFLŒCIO as the exclusive 
collective-bargaining representative of employees in the fol-
lowing bargaining unit: 
 All electricians, electrical maintenance mechanics, helpers, 

apprentices and trainees employed in the electrical field who 
are employed by employer-members of the United Electrical 
Contractors Association, a/k/a United Construction Contrac-
tors Association, but excluding all office clerical employees, 
guards and supervisors as defined in the Act. 
 (b)  Make unit employees whole for any loss of earnings and 
other benefits suffered as a result
 of the unilateral reduction in 
their hours of work which occurred on dates to be determined 
in May and June 1996, in the manner set forth in the remedy 
section of the decision. 
(c)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d)  Within 14 days after service by the Region, post at its 
facility in Farmingdale, New York
, copies of the attached no-tice marked ﬁAppendix.ﬂ9 Copies of the notice, on forms. pro-
vided by the Regional Director for Region 29, after being 
signed by the Respondent's author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its - own expense, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since May 1, 1996.  
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 WE WILL NOT
 unilaterally reduce your hours of work or oth-
erwise alter your wages, hours,
 and other terms and conditions 
 9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  EUGENE IOVINE, INC. 299of employment without first affording Local Union No. 3, In-
ternational Brotherhood of Electr
ical Workers, AFL-CIO notice and an opportunity to bargain. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL
, before implementing any reduction in your hours 
of work or other changes affect
ing your wages, hours and other 
terms and conditions of empl
oyment, notify and, on request, 
bargain with the Union as the exclusive collective-bargaining 
representative of our employees in the following bargaining 
unit:  All electricians, electrical maintenance mechanics, helpers, 
apprentices and trainees employed in the electrical field who 
are employed by employer-members of the United Electrical 
Contractors Association, a/k/a United Construction Contrac-
tors Association, but excluding all office clerical employees, 
guards and supervisors as defined in the Act. 
 WE WILL
 make you whole for any loss of earnings and other 
benefits suffered as a result of the unilateral reduction in your 
hours of work which occurred on dates to be determined in 
May and June 1996, plus interest. 
EUGENE IOVINE, INC.   